Decree affirmed. This is an appeal by the self insurer (Raymond’s) from a decree employee’s claim for compensation and dismissing the employee’s claim against the insurer (Employers’). The single member dismissed the claim against Raymond’s and awarded compensation to the employee against Employers’. The reviewing board reversed the decision of the single member. The ease was before the board on two separate claims, one for an injury sustained on May 26, 1960, at which time Employers’ insured the employer, and the second on June 23, 1960, at which time Raymond’s was self insured. The reviewing board found that the employee’s “disability was causally related to the injury of June 23, 1960 and was not so related to the employee’s injury of May 26, 1960.” This finding is supported by the evidence and is not tainted by error of law. Morin’s Case, 321 Mass. 310, 312. Fitzpatrick’s Case, 331 Mass. 298, 300. Long’s Case, 337 Mass. 517, 521. Likewise, the board’s findings that Raymond’s was not prejudiced by lack of notice or the late filing are warranted by the evidence and must stand. Tassone’s Case, 330 Mass. 545, 548. Chan-nell’s Case, 337 Mass. 124, 128. Clifford’s Case, 337 Mass. 129, 131-132. Doran’s Case, 343 Mass. 776. See Sabbagh’s Case, 346 Mass. 504, 507. Costs and expenses under G. L. c. 152, § 11A, shall be allowed by the single justice.